Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding Claims 1-4 Matsuyama et al. (US 2017/0089033 A1 ) teaches a hydraulic drive apparatus installed in a work machine equipped with a machine body and a work device attached to the machine body (fig 1), the work device (13) including a boom (13) supported on the machine body so as to be raiseable and lowerable (Fig 1), an arm (12) connected to a distal end of the boom (13) so as to be rotationally movable (Fig 1), and a bucket (11) attached to a distal end of the arm (12) to be pressed against a construction surface (Fig 1), to hydraulically drive the boom (13), the arm (12), and the bucket (11), the hydraulic drive apparatus comprising: a hydraulic oil supply device including at least one hydraulic pump (42) that is driven by a driving source to thereby discharge hydraulic oil; at least one boom cylinder (23(20)) that is expanded and contracted by supply of the hydraulic oil from the hydraulic oil supply device to thereby raise and lower the boom (Fig 1, 6); an arm cylinder (22(20)) that is expanded and contracted by supply of the hydraulic oil from the hydraulic oil supply device (42) to thereby rotationally move the arm; a bucket cylinder (21, 20) that is expanded and contracted by supply of the hydraulic oil from the hydraulic oil supply device to thereby rotationally move the bucket (Fig 1); a boom flow rate control valve (41) interposed between the hydraulic oil supply device (42) and the at least one boom cylinder (23) and being capable of performing opening and closing motions to change a boom cylinder supply flow rate  (Fig 6) which is a flow rate of the hydraulic oil supplied from the hydraulic oil supply device (42) to the at least one boom cylinder (23) and a boom cylinder discharge flow rate which is a flow rate of the hydraulic oil discharged from the at least one boom cylinder (23) (Fig 6); a target construction surface setting part (sp1, see Fig 4 and Fig 10) that sets a target construction surface defining a target shape of an object to be constructed by the bucket (see Fig 4); a working posture detection part (32) (see fig 7) that detects posture information which is information for determining a posture of the work device (Fig 1 and 7).

Similarly Baba et al. (US 2016/0251836 A1), WU (US 2015/0039189 A1), Yamashita et al. (US 2017/0183842 A1),  Tozawa et al. (US 6,108,948) and Tozawa et al. (US 5,826,666) all teach similar devices but remain silent on the above missing limitations. Therefore, the above limitations in combination with the rest of the limitations of claim 1 is not known nor would it have been obvious from the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIY TEKA/             Primary Examiner, Art Unit 3745